PER CURIAM.
It appearing that review is here sought of an order of the trial court denying a motion to dismiss an action founded on tort and the petitioners having failed to demonstrate that the learned trial judge departed from the essential requirements of law and it further appearing that review is not permitted by way of interlocutory appeal and that common law certiorari is not, for the reasons above mentioned, a proper remedy to vest jurisdiction in this Court, it is
ORDERED that the petition for writ of certiorari is denied and the petition dismissed.
BOYER, C. J., MILLS, J., and JOPLING, WALLACE, Associate Judge, concur.